 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDC.C.ANDERSON STORES COMPANYandRETAIL CLERKSINTERNATIONAL' ASSOCIATION'` LOCAL 1614, AFL,Petitioner. Case No. 19-RC-1067. April 20, 1953SUPPLEMENTAL DECISION AND DIRECTIONOn September 29, 1952, pursuant to the Board's Decision andDirection of Election dated September 2, 1952, an election wasconducted among employees in the unit designated in the De-cisionand Direction as follows:All regular full-time and regular part-time selling andnonsellingemployees in the Employer's department storeat Boise,Idaho, including office clerical employees, ad-vertisingemployees, stockmen, drivers and helpers inthewarehouse, appliance servicemen, Food Mart employees,and leased department employees on the Employer's pay-roll, but excluding bakers, meat cutters, and wrappers inthe Food Mart;-- the secretary to the managing director,demonstrators and leased- department employees not on theEmployer's payroll, guards, and supervisors as defined inthe Act.The tally of ballots issued onSeptember29, 1952, and servedon the parties at that time reveals that of approximately 170eligible voters, 74 cast valid ballots for the Petitioner, 85 castvalid ballots against the Petitioner, and 5 ballots were chal-lenged.On October 1, 1952, the Petitioner filed timely objections tothe election, alleging, among other things, that the Employer hadfailed to make available for timely inspection its list of ineligi-ble employees which prevented certain eligible employees fromvoting, that it misclassified certain janitors as guards and en-gaged in conduct which interfered with the rights of the em-ployees freely to designate their bargaining representative.In accordance with the Rules and Regulations of the Board,theRegionalDirector conducted an investigation, and onDecember 10, 1952, issued and served upon the parties hisreport on objections to election. Thereafter, on January 12,1953, the Employer filed exceptions to the report of the Re-gional Director. 1On January 27, 1953, the Board remanded the case to theRegional Director for the purpose of investigating the fivechallenged ballots. On February 19, 1953, the Regional Directorissued and served upon the parties his report on challengedballots and thereafter, on February 23, 1953, the Employer filedits exceptions to the above report.Upon the basis of the entire record in this case, the Board'finds:1We shall not pass upon the objections to the election,the Regional Director's report thereon,and the Employer's exceptions thereto, until the final results of the election have been ascer-tained,because such objections might become moot after the challenged ballots herein ruledvalid have been counted.t Pursuant to the provisions of Section 3 (b) of the Act,the Board has delegated its powersin connection with this case to a three-member panel[Chairman Herzog and Members Murdockand Peterson] .104 NLRB No. 21. C. C. ANDERSON STORES COMPANY2191. In his report on challenged ballots, the Regional Directorsustained the challenge to the ballot of Margaret Sproat3 andoverruled the challenges to the ballots of Royce Glasgow,Olive D. Jones, Laura Caldwell, and Paul Jewell.4 The Employerexcepts to the report and requests that a hearing be conductedto enable it to dispute and contest the Regional Director'sfindings. In respect to the Regional Director's finding con-cerning Margaret Sproat, Olive D. Jones, Laura Caldwell, andPaul Jewell, the Employer does not indicate what issues, ifany, it would attempt to raise at the proposed hearing. Otherthan generally excepting to the report, the Employer has failedto raise any material issues as tothe factual findings containedtherein. IWe therefore find that the hearing would serve no use-ful purpose. In accordance with the Regional Director's recom-mendations we sustain the challenge to the ballot of MargaretSproat and overrule the challenges to the ballots of Olive D.Jones, Laura Caldwell, and Paul Jewell.2.The Regional Director further found that Royce Glasgow,although classified at the time of the election as a guard, spentnot less than 5 hours of his 8-hour shift performing janitorialduties. In addition, Glasgow picks up and delivers mail, checksemployees and customers as they leave the store at closingtime, locks up the building, and checks the authority or qualifi-cations of persons desiring to enter after the store has closed.The Regional Director recommended that the challenge to theballot of this employee be overruled.The Employer does not controvert or deny that Glasgowspends the majority of his time doing janitorial work. Instead,the Employer sets forth the above-enumerated duties of Glasgowand contends that, if a hearing were held, the evidence woulddispute the finding by the Regional Director. Thus the Employerdoes not point to any specific evidence in support of its conten-tion that Glasgow is a guard,6 but requests a hearing for thepurpose of developing a case to support its assertion. The Em-ployer argues that by the process of examination and cross-ex-SThe Regional Director recommended sustaining the challenge to the ballot of MargaretSproat who had left the Employer's employ on August 31,1952,and had not been recalled forpart-time work since that date,bacause at the time of the election she was not a regular part-time employee as designated in the voting unit.4Olive D.Jones, challenged because her name did not appear on the Employer's eligibilitylist,was found to have worked as a part-time employee prior to September 2, 1952, and as afull-time employee thereafter;Laura Caldwell,challenged as ineligible as an appliance dem-onstrator,was found to be within the unit designation because of her appearance on the Em-ployer's payroll during the periodJuly19 to September 30, 1952; moreover,there was no in-dication from the payroll records that this employee was considered as being on a casual orcontingent basis. Paul Jewell,challenged as a produce supervisor,was found to have neverbeen expressly given authority to recommend the hiring or discharging of other employees,and was in common with the other employees in the Food Mart under the direct supervision ofthe Food Martmanager.SBenton'sCloak & Suit Company, 97 NLRB 1327.6 We have previously held that,for an individual to be considered employed as a guard, hisguard duties must constitute a dominant aspect,and not merely an incidental feature, of histotalwork pattern.Radio Corporation of America, 76 NLRB 827.The Employer has failed toallege or present any evidence to the effect that Glasgow's guard duties constitute a dominantaspect ofhis total workpattern. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDamination at a hearing, its contention will ultimately be es-tablished.We find that the Employer has failed to raise anysubstantial and material issue concerning Glasgow's classifica-tion as a janitor sufficient to warrant the holding of a hearing.7Accordingly, we shall adopt the Regional Director's recom-mendations. The challenge to the ballot of this employee istherefore overruled. We find that he was eligible to vote in theelection.DIRECTIONIT IS HEREBY DIRECTED that, as part of the investigationto ascertain representatives for the purpose of collective bar-gainingwith the Employer, the Regional Director for theNinteenth Regidn shall, pursuant to National Labor RelationsBoard Rules and Regulations, within ten (10) days from the dateof this Direction, open and count the ballots of Royce Glasgow,Olive D. Jones, Laura Caldwell, and Paul Jewell, and thereafterprepare and cause to be served uponthe parties a supplementaltally of ballots, including therein the count of the challengedballots described above.7See footnote 5, supra.BRADY AVIATION CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE, AIRCRAFT, AND AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO), Petitioner. Case No. 16-RC-1227. April 20, 1953DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before H. CarnieRussell, hearing officer. Thehearingofficer'srulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegatedits powersin connection with this case toa three-member panel [ChairmanHerzogand Members Stylesand Peterson].Upon the entire record in this case, the Board finds:1.The Employeris engaged in commerce within the meaningof the Act.'1 The Employer at the hearingmovedto dismiss the petition contending that it was not en-gaged in commerce within the meaningof the Act.The Employer is engaged in the assemblingof detail parts into major subassemblies for the use by the United States Air Force andUnited States Navy.During 1952, the Employer's gross receipts were in excess of $50,000.Under the circumstances,we find that the Employer falls within that category of enterprises"substantially affecting national defense," and that it will effectuate the policies of the Act toassert jurisdiction herein.Westport Moving and Storage Company,91 NLRB 902.104 NLRB No. 36.